Exhibit 10.1

SECOND AMENDMENT TO SECURITIES PURCHASE AGREEMENT

This SECOND AMENDMENT TO SECURITIES PURCHASE AGREEMENT (the “Amendment”) between
Medbox, Inc., a Nevada corporation (the “Company”), and the purchaser identified
on the signature page hereto (the “Purchaser”) is dated as of December 9, 2015.

RECITALS

A. The Company and the Purchaser entered into that certain Securities Purchaser
Agreement (the “Agreement”), on August 14, 2015, as amended on September 4,
2015. Capitalized terms used but not defined herein shall have the meanings
given to them in the Agreement.

B. The Company and the Purchaser desire to amend the Agreement as set forth
below.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. AMENDED PROVISIONS OF THE AGREEMENT

The Agreement is hereby amended as follows:

1.1. Section 2.1 of the Agreement shall be deleted and restated in its entirety
as follows:

“The Purchaser will purchase an aggregate of $3,978,880 in Subscription Amount
of Debentures. The purchase will occur in fourteen (14) tranches (each a
“Tranche,” and collectively the “Tranches”), with the first Tranche of $650,000
being closed on upon execution of this Agreement (the “First Closing”). The
second through ninth Tranches will be for the amounts and will occur on the
dates set forth on Schedule 1 hereto. The Purchaser shall not be required to
fund any of the second through fourteenth Tranches if the Company is in default
of any Debenture or the Equity Conditions (as defined in the Debenture) are not
met on each of such Closing Dates.

1.2. Schedule 1 of the Agreement is hereby amended and restated in its entirety
as set forth on Schedule 1 hereto.

2. MISCELLANEOUS.

2.1. Execution in Counterparts, Facsimile Signature. This Amendment may be
executed in one or more counterparts, each of which shall be considered an
original instrument, but all of which shall be considered one and the same
agreement, and shall become binding when one or more counterparts have been
signed by each of the parties and delivered to the parties hereto. Telefacsimile
or “pdf” transmissions of any executed original document and/or



--------------------------------------------------------------------------------

retransmission of any executed telefacsimile or “pdf” transmission shall be
deemed to be the same as the delivery of an executed original. At the request of
any party, the other parties shall confirm telefacsimile or “pdf” transmissions
by executing duplicate original documents and delivering the same to the
requesting party or parties.

2.2. Waivers; Amendment. This Amendment may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
all parties to the Agreement. No failure to exercise, and no delay in
exercising, any right, power or privilege under this Amendment shall operate as
a waiver, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude the exercise of any other right, power or
privilege. No waiver of any breach of any provision shall be deemed to be a
waiver of any preceding or succeeding breach of the same or any other provision,
nor shall any waiver be implied from any course of dealing between the parties.
No extension of time for performance of any obligations or other acts hereunder
or under any other agreement shall be deemed to be an extension of the time for
performance of any other obligations or any other acts. The rights and remedies
herein provided are cumulative and are not exclusive of any other rights or
remedies that any party may have at law or in equity.

2.3. Notices. All notices, claims, certificates, requests, demands and other
communications hereunder shall be made in accordance with the Agreement and
shall be deemed to be delivered and received in accordance with the Agreement.

2.4. Ratification. Except as modified hereby, the Agreement is hereby ratified
and confirmed and, as so amended, remains in full force and effect on the date
hereof.

2.5. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York.

2.6. Section Headings; Gender. The Section headings herein have been inserted
for convenience of reference only, and shall in no way modify or restrict any of
the terms or provisions hereof. The use of neuter gender herein shall be deemed
to include the masculine and feminine genders wherever necessary or appropriate,
the use of the masculine gender shall be deemed to include the neuter and
feminine genders and the use of the feminine gender shall be deemed to include
the neuter and masculine genders wherever necessary or appropriate.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

 

MEDBOX, INC. By:   /s/ C. Douglas Mitchell Name: C. Douglas Mitchell Title: CFO
REDWOOD MANAGEMENT, LLC By:   /s/ Gary Rogers Name: Gary Rogers Title: Manager



--------------------------------------------------------------------------------

Schedule 1

 

Date

   Amount  

08/14/15

   $ 650,000   

08/24/15

   $ 82,220   

08/28/15

   $ 207,220   

09/04/15

   $ 457,220   

09/11/15

   $ 82,220   

09/18/15

   $ 250,000   

10/14/15

   $ 100,000   

10/23/15

   $ 250,000   

11/13/15

   $ 150,000   

11/20/15

   $ 450,000   

12/11/15

   $ 300,000   

12/17/15

   $ 105,263   

1/4/16

   $ 631,579   

1/8/16

   $ 263,158   